Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the exhaust port is disposed inside of the peripheral adiabatic body” of claim 15 and “wherein the exhaust port and the getter port are disposed on different corner portions of the upper portion of the peripheral adiabatic body” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 
Claim Objections
Claim 22 is objected to because of the following informalities:  Claim 22 recites “the adiabatic body” in the last line and should be –the vacuum adiabatic body--.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-4, 11-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites “the peripheral adiabatic body is provided to at least one of the first plate and the second plate, after the first plate and the second plate are assembled” which renders the claim indefinite because the claim is drawn to both an apparatus and method of making the apparatus in the same claim. See MPEP 2173.05 (p). The recitations of the apparatus in claim 3 are drawn to the method of making the vacuum adiabatic body which creates confusion when direct infringement occurs when one merely creates the apparatus or if infringement occurs when the apparatus is made with the method steps as claimed.
Claim 4 recites “a basket disposed on the gasket” however the specification in paragraph 85 discloses “a basket 86 is mounted to be supported to the inner panel 85” with Figure 5 showing the inner panel having recesses to receive the baskets. Therefore, it is unclear how the basket is disposed on the gasket with the gasket also on the peripheral adiabatic body. 
Claim 11 recites “wherein the peripheral adiabatic body includes side portions to face each other, an upper portion to face an upper surface of the inner space, and a lower portion to face a lower surface of the inner space”. This recitation renders the claim indefinite because it is unclear how a single peripheral adiabatic body can include side portions to face each other. The specification is silent to the peripheral adiabatic body includes side portions to face each other and it is unclear what these side portions are in the Figures. The specification is further silent regarding the peripheral adiabatic body including an upper portion to face an upper surface of the inner space, and a lower portion to face a lower surface of the inner space. Therefore, the arrangement of the peripheral adiabatic body relative to the inner space is unclear rendering the scope of the claim unclear and indefinite.
Claim 12 is included in the 112(b) rejection for depending from claim 11.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3 and 5-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wolf et al. (US Pat. 6,485,122).
Regarding claim 1, Wolf discloses a vacuum adiabatic body comprising: a first plate (15, Fig. 1) to have a first temperature (inner paneling having inside storage temperature); a second plate (16) to have a second temperature different than the first temperature (outer paneling having outer ambient temperature); a seal (17) that seals the first plate and the second plate to provide an inner space (space filled with evacuable support material 18, column 5, lines 26-29), and the inner space is to be provided in a vacuum state (evacuable interspace; column 5, lines 26-29); a support (18) provided in the inner space to maintain a gap in the inner space (column 5, lines 30-31); and a peripheral adiabatic body (19) provided adjacent to a distal end portion of the inner space to improve adiabatic performance at the distal end of the inner space (peripheral adiabatic body 19 made of material with low level of heat conduction, column 2, lines 9-15, and would improve adiabatic performance at the distal end of the inner space).
Regarding claim 3, Wolf discloses the vacuum adiabatic body according to claim 1, the peripheral adiabatic body (19) is provided to at least one of the first plate (15) and the second plate (16), after the first plate and the second plate are assembled. It is noted that claim 3 contains a product by process limitation (i.e. the peripheral adiabatic body is provided to at least one of the first plate and the second plate, after the first plate and the second plate are assembled) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing 
Regarding claim 5, Wolf discloses the vacuum adiabatic body according to claim 1, comprising a latch (retaining wall 52 including openings 52.1 communicating with retaining noses 16.1), and at least a portion of the latch is fixed to an outside of the peripheral adiabatic body (portion of latch 52 would be fixed to peripheral adiabatic body when protective profile 50 is attached to the first and second plates; column 7, lines 16-32).
Regarding claim 6, Wolf discloses the vacuum adiabatic body according to claim 1, comprising a latch (retaining wall 52 including openings 52.1 communicating with retaining noses 16.1), and at least a portion of the latch is disposed on the peripheral adiabatic body (portion of latch 52 would be disposed on the peripheral adiabatic body when protective profile 50 is attached to the first and second plates; column 7, lines 16-32).
Regarding claim 7, Wolf discloses the vacuum adiabatic body according to claim 1, comprising an inner panel (52) to cover at least a portion of the peripheral adiabatic body (19) and a latch (16.1).
Regarding claim 8
Regarding claim 9, Wolf discloses the vacuum adiabatic body according to claim 8, wherein the opening (52.1) is disposed at a side portion of the inner panel (bottom side portion of 52).
Regarding claim 10, Wolf discloses the vacuum adiabatic body according to claim 1, comprising an upper cover (20, 50) to cover the inner space (space filled with evacuable support material 18).
Regarding claim 11, as best understood, Wolf discloses the vacuum adiabatic body according to claim 10, wherein the peripheral adiabatic body includes side portions to face each other (left and right side portions 19 facing each other; Fig. 1), an upper portion to face an upper surface of the inner space (upper portion of 19 not shown in Fig. 1), and a lower portion to face a lower surface of the inner space (lower portion of 19 shown covered by door 11, Fig. 1), wherein the upper cover (20) is to cover the upper portion of the peripheral adiabatic body (cover 20 shown along left and right side portions in Fig. 1 would continue and cover the upper portion of the peripheral adiabatic body).
Regarding claim 12, as best understood, Wolf discloses the vacuum adiabatic body according to claim 11, wherein the upper cover (20) is to engage to the upper portion of the peripheral adiabatic body (19, Fig. 2).
Claim(s) 20-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (US PG Pub. 2013/0293080).
Regarding claim 20, Kim discloses a vacuum adiabatic body fabrication method comprising: providing a vacuum adiabatic assembly including a first plate (120, Fig. 9) and a second plate (110); and providing a vacuum adiabatic body (160) with respect to 
Regarding claim 21, Kim discloses the vacuum adiabatic body fabrication method of claim 20, wherein a vacuum space (160) is formed by a gap between the first plate (120) and the second plate (110).
Regarding claim 22, Kim discloses the vacuum adiabatic body fabrication method of claim 20, wherein the first plate (120) is heat-insulated by the adiabatic body (inner first plate 120 insulated from the exterior panel 110 by heat-insulated by the adiabatic body).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of Kim et al. (US PG Pub. 2013/0293080).
Regarding claim 2¸ Wolf discloses the vacuum adiabatic body according to claim 1, but does not explicitly teach wherein the peripheral adiabatic body is provided by production equipment using a foaming urethane.
Kim teaches the concept of a vacuum adiabatic body formed in a refrigerator door that includes a peripheral adiabatic body (peripheral insulation portions 180, Fig. 3) that is provided by production equipment using a foaming urethane (paragraph 14) that is a well-known method of forming a door of a refrigerator that when used with the vacuum adiabatic body achieves a predetermined insulation performance and at the same time minimizes the thickness of the door. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have the peripheral adiabatic body is provided by production equipment using a foaming urethane in order to use the well-known forming method to manufacture the door to achieve desired heat insulation performance while minimizing the thickness of the door. 
It is noted that claim 2 contains a product by process limitation (i.e. the peripheral adiabatic body is provided by production equipment using a foaming urethane) and that the product by process limitation does not limit the claim to recite the step, just the structure obtained by performing the step. Further, in product-by-process claims, “once a product appearing to be substantially identical is found and a 35 U.S.C. 102/103 rejection [is] made, the burden shifts to the applicant to show an unobvious 
Regarding claim 19, Wolf discloses a refrigerator (10, Fig. 1) comprising: an outer door (11); and the vacuum adiabatic body according to claim 1 for use with the outer door (outer door 11 covers opening of the vacuum adiabatic body that defines the refrigerator to seal refrigerating chamber 14).
Regarding claim 20, Wolf discloses a vacuum adiabatic body fabrication method comprising: providing a vacuum adiabatic assembly including a first plate (15, Fig. 1) and a second plate (16); and providing a vacuum adiabatic body (evacuated inner support 18) with respect to the vacuum adiabatic assembly.
Wolf does not explicitly teach providing the vacuum adiabatic body by production equipment using a foaming urethane.
Kim teaches the concept of a vacuum adiabatic body formed in a refrigerator door that is provided by production equipment using a foaming urethane (see at least paragraphs 65-67 and 77-81) that is a well-known method of forming a door of a refrigerator that when used with the vacuum adiabatic body achieves a predetermined insulation performance and at the same time minimizes the thickness of the door. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body fabrication method of Wolf to have the peripheral adiabatic body is provided by production equipment using a foaming urethane in order to use the well-known forming method to manufacture the door to achieve desired heat insulation performance while minimizing the thickness of the door. 
Claims 13-14 and 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of Matsch et al. (US Pat. 3,161,265).
Regarding claim 13, Wolf discloses the vacuum adiabatic body according to claim 1, and further teaches an evacuated space (space with support 18) but does not explicitly teach an exhaust port to face a space adjacent to the first plate.
Matsch teaches the concept of a vacuum adiabatic body including an exhaust port (32) to face a space adjacent to the plate (10) that provides a means to evacuate the inner space via a vacuum pumping system (column 3, lines 40-42). Although Matsch teaches the vacuum port is on second, or outer plate, one of ordinary skill in the art would recognize providing the exhaust port on either of the first or second plates would provide a means to evacuate the inner space and would not modify operation of the device, see MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have an exhaust port to face a space adjacent to the first plate in order to evacuate the inner space and provide a vacuum between the first and second plates.
Regarding claim 14, Wolf as modified discloses the vacuum adiabatic body according to claim 13, and Matsch further teaches the exhaust port in the middle of the vacuum adiabatic body and when combined with the teachings of Wolf, the exhaust port is not disposed at the peripheral adiabatic body.
Regarding claim 16
Regarding claim 17, Wolf as modified discloses the vacuum adiabatic body according to claim 13, and Matsch further teaches comprising a getter port (port attached to getter chamber 30) to perform a getter process, wherein the exhaust port (32) is spaced from the getter port (30).
Regarding claim 18, Wolf as modified discloses the vacuum adiabatic body according to claim 17, and Matsch further teaches wherein the exhaust port (32) and the getter port (30) are disposed on different portions of the peripheral adiabatic body (Figs. 1-2). Although Matsch does not explicitly teach the exhaust port and getter port are on different corner portions of the upper portion of the peripheral adiabatic body, one of ordinary skill in the art would recognize providing the exhaust port and getter port at different corner portions of the upper portion of the peripheral adiabatic body is merely a rearrangement of the exhaust and getter ports that would provide the evacuated inner space and would not modify operation of the device. see MPEP 2144.04 VI C. Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have the exhaust port and getter port are on different corner portions of the upper portion of the peripheral adiabatic body in order to provide and easy and accessible means for evacuating the inner space of the vacuum adiabatic body.
Claims 13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of Haworth et al. (US Pat. 6,109,712).
Regarding claim 13
Haworth teaches the concept of a vacuum adiabatic body including an exhaust port (evacuation tubes 96-99 couple to ports 68, 75, 82 and 93, Figs. 2-3 and 5) to face a space adjacent to the plate (46) that provides a means to evacuate the inner space via a vacuum pumping system (column 4, lines 57-64). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have an exhaust port to face a space adjacent to the first plate taught by Haworth in order to evacuate the inner space and provide a vacuum between the first and second plates.
Regarding claim 15, Wolf as modified discloses the vacuum adiabatic body according to claim 13, and Haworth further teaches wherein the exhaust port (port at 101, Fig. 5) is disposed inside of the peripheral adiabatic body (inside peripheral insulated body 162).
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Wolf et al. (US Pat. 6,485,122) in view of Kim et al. (US PG Pub. 2013/0293080), further in view of Matsch et al. (US Pat. 3,161,265).
Regarding claim 23, Wolf as modified discloses the vacuum adiabatic body fabrication method of claim 20, and further teaches an evacuated inner space but does not explicitly teach an exhaust port and a getter port are provided on the first plate.
Matsch teaches it is known for a vacuum adiabatic body to include an exhaust port (32) and a getter port (30) are provided on the first plate (10) that achieves a suitably low vacuum within the inner space (column 3, lines 40-49). Therefore, it would have been obvious to one of ordinary skill in the art at the time of filing to modify the vacuum adiabatic body of Wolf to have an exhaust port and a getter port are provided 
Conclusion
The non-application of prior art against claim 4 should not be construed as an indication of allowable subject matter, but rather as an indicator of the extent to which the claims are indefinite such that determination of patentability is precluded at this time.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH F TRPISOVSKY whose telephone number is (571)270-5296. The examiner can normally be reached M-F: 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571) 272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH F TRPISOVSKY/Primary Examiner, Art Unit 3763